Exhibit 10.4

 

EAST WEST BANK 2008
SALARY CONTINUATION PLAN

 

THIS AGREEMENT is adopted effective this first day of January, 2008, by and
between EAST WEST BANK, a state-chartered commercial bank (the “Company”), and
                       (the “Executive”).

 

INTRODUCTION

 

To encourage the Executive to remain an employee of the Company, the Company is
willing to provide salary continuation benefits to the Executive.  The Company
shall pay the benefits from its general assets.  To that end, the Company hereby
establishes this East-West Bank 2005 Salary Continuation Plan (the “Plan”),
previously effective January 1, 2005, and restated effective January 1, 2008. 
This Plan is also intended to incorporate the prior Survivor Income Agreement
between the Company and the Executive which is hereby amended, restated and
superseded in its entirety within this Plan. All previously accrued benefits as
well as all future benefits shall be subject to the provisions of this restated
Plan which is intended to, and shall be interpreted to, comply in all respects
with Code Section 409A and those provisions of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), applicable to an unfunded plan
maintained primarily to provide deferred compensation benefits for a select
group of “management or highly compensated employees.”

 

AGREEMENT

 

The Company and the Executive agree as follows:

 


ARTICLE 1
DEFINITIONS


 

Whenever used in this Plan, the following words and phrases shall have the
meanings specified:

 


1.1                                 “ADMINISTRATOR”  MEANS THE PERSON OR PERSONS
APPOINTED BY THE BOARD TO ADMINISTER THE PLAN PURSUANT TO ARTICLE 6 OF THE PLAN


 


1.2                                 “BOARD”  MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


 


1.3                                 “CHANGE IN CONTROL” SHALL MEAN ANY OF THE
FOLLOWING EVENTS:


 


(A)                                  THE DATE ON WHICH ANY ONE PERSON, OR ANY
CORPORATION OWNED BY A GROUP OF PERSONS THAT HAS ENTERED INTO A MERGER,
ACQUISITION, CONSOLIDATION, PURCHASE, STOCK ACQUISITION, ASSET ACQUISITION, OR
SIMILAR BUSINESS TRANSACTION WITH THE COMPANY, ACQUIRES:


 

(I)                                     OWNERSHIP OF STOCK OF THE COMPANY THAT,
TOGETHER WITH ANY STOCK PREVIOUSLY HELD BY SUCH PERSON OR GROUP, CONSTITUTES
MORE THAN FIFTY PERCENT (50%) OF EITHER (1) THE TOTAL FAIR MARKET VALUE OR
(2) THE TOTAL VOTING POWER OF THE STOCK OF THE COMPANY;

 

--------------------------------------------------------------------------------


 

(II)                                  OWNERSHIP OF STOCK OF THE COMPANY
POSSESSING THIRTY PERCENT (30%) OR MORE OF THE TOTAL VOTING POWER OF THE COMPANY
DURING THE TWELVE (12) MONTH PERIOD ENDING ON THE DATE OF SUCH ACQUISITION; OR

 

(III)                               ASSETS FROM THE COMPANY THAT HAVE A TOTAL
GROSS FAIR MARKET VALUE (DETERMINED WITHOUT REGARD TO ANY LIABILITIES ASSOCIATED
WITH SUCH ASSETS) OF FORTY PERCENT (40%) OF ALL OF THE ASSETS OF THE COMPANY
DURING THE TWELVE (12) MONTH PERIOD ENDING ON THE DATE OF SUCH ACQUISITION;
PROVIDED, HOWEVER, THAT ANY TRANSFER OF ASSETS TO RELATED PARTIES DESCRIBED IN
TREASURY REGULATION § 1.409A-3(I)(5)(VII)(B)(1) SHALL NOT CONSTITUTE A CHANGE OF
CONTROL.

 


(B)                                 THE DATE ON WHICH A MAJORITY OF MEMBERS OF
THE BOARD IS REPLACED DURING ANY TWELVE (12) MONTH PERIOD BY DIRECTORS WHOSE
APPOINTMENT OR ELECTION IS NOT ENDORSED BY A MAJORITY OF THE MEMBERS OF THE
BOARD BEFORE THE DATE OF SUCH APPOINTMENT OR ELECTION.


 

NOTWITHSTANDING THE FOREGOING, NO EVENT SHALL CONSTITUTE A “CHANGE OF CONTROL”
FOR PURPOSES OF THIS PLAN IF IT IS NOT A “CHANGE IN THE OWNERSHIP OR EFFECTIVE
CONTROL OF THE” COMPANY, OR “IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE
ASSETS” THEREOF, WITHIN THE MEANING OF SECTION 409A.

 


1.4                                 “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.  REFERENCES TO A CODE SECTION SHALL BE DEEMED TO BE TO THAT
SECTION AS IT NOW EXISTS AND TO ANY SUCCESSOR PROVISION, AS INTERPRETED BY
TREASURY REGULATIONS AND OTHER APPLICABLE AUTHORITIES.


 


1.5                                 “DISABILITY” SHALL MEAN THAT THE EXECUTIVE
(I) IS UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY
MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO
RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS
THAN TWELVE (12) MONTHS, OR (II) IS, BY REASON OF ANY MEDICALLY DETERMINABLE
PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE
EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN TWELVE (12) MONTHS,
RECEIVING INCOME REPLACEMENT BENEFITS FOR A PERIOD OF NOT LESS THAN THREE MONTHS
UNDER AN ACCIDENT AND HEALTH PLAN COVERING EMPLOYEES OF THE EXECUTIVE’S
EMPLOYER.  THE COMPANY MAY REQUIRE THAT THE EXECUTIVE SUBMIT EVIDENCE OF SUCH
QUALIFICATION FOR DISABILITY BENEFITS IN ORDER TO DETERMINE THAT THE EXECUTIVE
IS DISABLED UNDER THIS PLAN.


 


1.6                                 “EARLY INVOLUNTARY TERMINATION” MEANS THAT
THE EXECUTIVE, PRIOR TO NORMAL RETIREMENT AGE, HAS BEEN NOTIFIED IN WRITING THAT
EMPLOYMENT WITH THE COMPANY IS TERMINATED FOR REASONS OTHER THAN AN APPROVED
LEAVE OF ABSENCE, TERMINATION FOR CAUSE, DISABILITY OR CHANGE IN CONTROL.  EARLY
INVOLUNTARY TERMINATION SHALL ALSO BE DEEMED TO HAVE OCCURRED IF THE EXECUTIVE
TERMINATES HIS OR HER EMPLOYMENT WITH “JUST REASON” IF SUCH TERMINATION SHALL
RESULT, IN WHOLE OR IN PART, FROM ANY OF THE FOLLOWING EVENTS: (I) THE BREACH BY
THE COMPANY OF ANY MATERIAL PROVISION OF THIS PLAN OR ANY EMPLOYMENT AGREEMENT
BETWEEN THE COMPANY AND THE EXECUTIVE OR A REDUCTION IN BASE SALARY;
(II) RECEIPT BY THE EXECUTIVE OF A NOTICE FROM THE COMPANY THAT THE COMPANY
INTENDS TO TERMINATE EMPLOYMENT UNDER THIS PLAN WITHOUT CAUSE; (III) THE FAILURE
OF A SUCCESSOR OR ASSIGN OF THE COMPANY’S RIGHTS UNDER THIS PLAN TO ASSUME THE
COMPANY’S DUTIES HEREUNDER; (IV) DIRECTION OF THE EXECUTIVE BY THE COMPANY TO
PERFORM ANY UNLAWFUL ACT; (V) MATERIAL REDUCTION OF EXECUTIVE’S DUTIES; (VI) A
RELOCATION OF EXECUTIVE’S


 

--------------------------------------------------------------------------------


 


PRINCIPAL PLACE OF EMPLOYMENT BY MORE THAN TWENTY-FIVE (25) MILES BY AUTOMOBILE
FROM 415 HUNTINGTON DRIVE, SAN MARINO, CALIFORNIA; OR (VI) LIQUIDATION OR
DISSOLUTION OF THE COMPANY.


 


1.7                                 “EARLY VOLUNTARY TERMINATION” MEANS THAT THE
EXECUTIVE, PRIOR TO NORMAL RETIREMENT AGE, HAS TERMINATED EMPLOYMENT WITH THE
COMPANY FOR REASONS OTHER THAN TERMINATION FOR CAUSE, DISABILITY, CHANGE IN
CONTROL OR EARLY INVOLUNTARY TERMINATION.


 


1.8                                 “NORMAL RETIREMENT AGE” MEANS THE EXECUTIVE
COMPLETING TWENTY (20) YEARS OF EMPLOYMENT, WHICH SHALL BE
                          , AND AT WHICH TIME THE EXECUTIVE WILL HAVE ATTAINED
APPROXIMATELY AGE      YEARS AND      MONTHS.


 


1.9                                 “NORMAL RETIREMENT BENEFIT” MEANS THE ANNUAL
BENEFIT SPECIFIED IN SECTION 2.1.


 


1.10                           “NORMAL RETIREMENT DATE” MEANS THE LATER OF THE
NORMAL RETIREMENT AGE OR TERMINATION OF EMPLOYMENT.


 


1.11                           “PLAN YEAR” MEANS THE CALENDAR YEAR.


 


1.12                           “TERMINATION FOR CAUSE” SHALL BE DEFINED AS SET
FORTH IN ARTICLE 5.


 


1.13                           “TERMINATION OF EMPLOYMENT” MEANS THAT THE
EXECUTIVE CEASES TO BE EMPLOYED BY THE COMPANY FOR ANY REASON, VOLUNTARY OR
INVOLUNTARY, WHICH TERMINATION SATISFIES THE APPLICABLE STANDARD FOR A
“SEPARATION FROM SERVICE” UNDER CODE SECTION 409A.


 


1.14                           “YEARS OF EMPLOYMENT” MEANS THE TOTAL NUMBER OF
TWELVE (12) MONTH PERIODS DURING WHICH THE EXECUTIVE HAS BEEN EMPLOYED ON A
FULL-TIME BASIS BY THE COMPANY OR EWBC, INCLUSIVE OF ANY LEAVE OF ABSENCE
APPROVED BY THE COMPANY.


 


ARTICLE 2
LIFETIME BENEFITS


 


2.1                                 NORMAL RETIREMENT BENEFIT.  UPON TERMINATION
OF EMPLOYMENT ON OR AFTER THE NORMAL RETIREMENT AGE FOR REASONS OTHER THAN
DEATH, THE COMPANY SHALL PAY TO THE EXECUTIVE THE BENEFIT DESCRIBED IN THIS
SECTION 2.1 IN LIEU OF ANY OTHER BENEFIT UNDER THIS PLAN.


 


2.1.1                        AMOUNT OF BENEFIT.  THE ANNUAL BENEFIT UNDER THIS
SECTION 2.1 IS                    ($             ).  HOWEVER, IF THE EXECUTIVE
REMAINS IN THE FULL-TIME EMPLOYMENT OF THE COMPANY BEYOND NORMAL RETIREMENT AGE,
THIS NORMAL RETIREMENT BENEFIT SHALL INCREASE EIGHT PERCENT (8%) PER YEAR UNTIL
THE EARLIER OF THE EXECUTIVE’S: A) TERMINATION OF EMPLOYMENT; OR B) ATTAINMENT
OF TWENTY-FIVE (25) YEARS OF EMPLOYMENT.  THE COMPANY’S BOARD OF DIRECTORS, IN
ITS SOLE DISCRETION, MAY INCREASE THE ANNUAL BENEFIT UNDER THIS SECTION 2.1.1
PRIOR TO NORMAL RETIREMENT AGE; HOWEVER, AN INCREASE SHALL REQUIRE THE
RECALCULATION OF SCHEDULE A.


 


2.1.2                        NORMAL FORM OF PAYMENT OF BENEFIT.  THE COMPANY
SHALL PAY THE ANNUAL BENEFIT TO THE EXECUTIVE IN TWELVE (12) EQUAL MONTHLY
INSTALLMENTS, COMMENCING WITH THE MONTH FOLLOWING THE EXECUTIVE’S TERMINATION OF
EMPLOYMENT, PAYING THE ANNUAL BENEFIT TO THE EXECUTIVE UNTIL THE EXECUTIVE
ATTAINS AGE EIGHTY (80).  NOTWITHSTANDING THE FOREGOING OR ANY OTHER PROVISION
OF THE PLAN, IN THE EVENT THAT AT THE TIME OF PAYOUT ANY STOCK OF THE COMPANY IS


 

--------------------------------------------------------------------------------



 


PUBLICLY TRADED ON AN ESTABLISHED SECURITIES MARKET AND THE EXECUTIVE IS A “KEY
EMPLOYEE” (AS DEFINED IN CODE SECTION 416(I) (WITHOUT REGARD TO PARAGRAPH
(5) THEREOF)) OF THE COMPANY, PAYMENT OF BENEFIT SHALL COMMENCE NO EARLIER THAN
THE EARLIER OF (I) THE LAST DAY OF THE SIXTH (6TH) COMPLETE CALENDAR MONTH
FOLLOWING THE EXECUTIVE’S TERMINATION OF EMPLOYMENT, OR (II) THE EXECUTIVE’S
DEATH, CONSISTENT WITH THE PROVISIONS OF CODE SECTION 409A AND APPLICABLE
TREASURY REGULATIONS.  ANY INSTALLMENTS DELAYED BY REASON OF THE PRIOR SENTENCE
SHALL BE PAID IN A SINGLE LUMP SUM ON THE EARLIEST DATE PERMITTED UNDER CODE
SECTION 409A.  COMMENCING ON THE FIRST ANNIVERSARY OF THE FIRST BENEFIT PAYMENT,
AND CONTINUING ON EACH SUBSEQUENT ANNIVERSARY, THE COMPANY WILL INCREASE THE
BENEFIT BY THREE PERCENT (3%).


 


2.1.3                        ALTERNATE FORM OF PAYMENT OF BENEFIT.  AS AN
ALTERNATIVE TO THE METHOD OF PAYMENT SET FORTH IN SECTION 2.1.2 ABOVE, THE
EXECUTIVE MAY ELECT, NO LATER THAN (A) DECEMBER 31, 2008, OR (B) THE DATE ON
WHICH THE EXECUTIVE FIRST ENTERS INTO THE PLAN, TO HAVE THE COMPANY PAY THE
PRESENT VALUE OF THE NORMAL RETIREMENT BENEFIT TO THE EXECUTIVE IN A SINGLE LUMP
SUM PAYMENT EITHER (A) IN THE MONTH FOLLOWING THE EXECUTIVE’S ATTAINING NORMAL
RETIREMENT AGE OR (B) IN THE MONTH FOLLOWING THE EXECUTIVE’S TERMINATION OF
EMPLOYMENT, IF LATER.   IF THE EXECUTIVE HAS ALREADY QUALIFIED FOR NORMAL
RETIREMENT AS OF DECEMBER 31, 2008, THE EXECUTIVE SHALL BE ENTITLED TO ELECT TO
RECEIVE THE BENEFIT IN THE FORM OF A SINGLE LUMP SUM PAYMENT IN JANUARY 2009. 
FOR PURPOSES OF DETERMINING THE LUMP SUM BENEFIT, THE PRESENT VALUE SHALL BE
CALCULATED IN THE SAME MANNER AS THE COMPANY ACCRUES THE BENEFIT ON THE BOOKS OF
THE COMPANY.


 


2.2                                 EARLY VOLUNTARY TERMINATION BENEFIT.  UPON
AN EARLY VOLUNTARY TERMINATION PRIOR TO THE NORMAL RETIREMENT AGE, THE COMPANY
SHALL PAY TO THE EXECUTIVE THE BENEFIT DESCRIBED IN THIS SECTION 2.2 IN LIEU OF
ANY OTHER BENEFIT UNDER THIS PLAN.


 


2.2.1                        AMOUNT OF BENEFIT.  THE BENEFIT UNDER THIS
SECTION 2.2 IS THE ANNUAL EARLY VOLUNTARY TERMINATION INSTALLMENT AS DEFINED AND
SET FORTH ON SCHEDULE A FOR THE MONTH ENDING IMMEDIATELY PRIOR TO THE
TERMINATION OF EMPLOYMENT, DETERMINED BY ZERO VESTING UNTIL THE EXECUTIVE
COMPLETES FIFTEEN (15) YEARS OF EMPLOYMENT AND THEN VESTING THE EXECUTIVE IN ONE
HUNDRED PERCENT (100%) OF THE ACCRUAL BALANCE AS DEFINED AND SET FORTH ON
SCHEDULE A.  THIS BENEFIT SET FORTH ON SCHEDULE A IS DETERMINED BY CALCULATING A
STREAM OF PAYMENTS THAT WILL INCREASE PURSUANT TO SECTION 2.2.3 AND IS BASED ON
THE ACCRUAL BALANCE, THE INITIAL PAYMENT SIZED WITH THE INTENT TO EXHAUST THE
ACCRUAL BALANCE UPON THE EXECUTIVE’S ATTAINING AGE EIGHTY (80), ASSUMING
INTEREST IS CREDITED ON THE UNPAID BALANCE AT AN ANNUAL RATE OF EIGHT PERCENT
(8%), COMPOUNDED MONTHLY.  AN INCREASE IN THE ANNUAL BENEFIT UNDER SECTION 2.1.1
PRIOR TO NORMAL RETIREMENT AGE SHALL REQUIRE THE RECALCULATION OF THIS BENEFIT
ON SCHEDULE A.


 


2.2.2                        PAYMENT OF BENEFIT.  THE COMPANY SHALL PAY THE
ANNUAL BENEFIT TO THE EXECUTIVE IN TWELVE (12) EQUAL MONTHLY INSTALLMENTS
COMMENCING WITH THE MONTH FOLLOWING THE EXECUTIVE’S ATTAINING NORMAL RETIREMENT
AGE, PAYING THE ANNUAL BENEFIT TO THE EXECUTIVE UNTIL THE EXECUTIVE ATTAINS AGE
EIGHTY (80), UNLESS THE EXECUTIVE HAS ELECTED UNDER SECTION 2.1.3 TO RECEIVE THE
NORMAL RETIREMENT BENEFIT IN A SINGLE LUMP SUM PAYMENT, IN WHICH CASE THE
COMPANY SHALL PAY THE BENEFIT IN A SINGLE LUMP SUM IN THE MONTH FOLLOWING THE
EXECUTIVE’S ATTAINING NORMAL RETIREMENT AGE.  NOTWITHSTANDING THE FOREGOING,
COMMENCEMENT OF PAYMENTS SHALL COMPLY WITH CODE SECTION 409A AS SPECIFIED IN
SECTION 2.1.2.


 

--------------------------------------------------------------------------------



 


2.2.3                        BENEFIT INCREASES.  BENEFIT PAYMENTS WILL BE
INCREASED AS PROVIDED IN SECTION 2.1.3.


 


2.3                                 EARLY INVOLUNTARY TERMINATION BENEFIT.  UPON
AN EARLY INVOLUNTARY TERMINATION PRIOR TO THE EXECUTIVE’S ATTAINING NORMAL
RETIREMENT AGE, THE COMPANY SHALL PAY TO THE EXECUTIVE THE BENEFIT DESCRIBED IN
THIS SECTION 2.3 IN LIEU OF ANY OTHER BENEFIT UNDER THIS PLAN.


 


2.3.1                        AMOUNT OF BENEFIT.  THE BENEFIT UNDER THIS
SECTION 2.3 IS THE EARLY INVOLUNTARY TERMINATION LUMP SUM, AS DEFINED AND SET
FORTH ON SCHEDULE A, FOR THE MONTH ENDING IMMEDIATELY PRIOR TO THE DATE IN WHICH
TERMINATION OF EMPLOYMENT OCCURS, DETERMINED BY VESTING THE EXECUTIVE IN ONE
HUNDRED PERCENT (100%) OF SAID ACCRUAL BALANCE, AS DEFINED AND SET FORTH ON
SCHEDULE A.  AN INCREASE IN THE ANNUAL BENEFIT UNDER SECTION 2.1.1 WOULD REQUIRE
THE RECALCULATION OF THIS BENEFIT ON SCHEDULE A.


 


2.3.2                        PAYMENT OF BENEFIT.  THE COMPANY SHALL PAY THE
BENEFIT UNDER THIS SECTION 2.3 TO THE EXECUTIVE IN A LUMP SUM WITHIN THIRTY (30)
DAYS FOLLOWING TERMINATION OF EMPLOYMENT.  NOTWITHSTANDING THE FOREGOING,
COMMENCEMENT OF PAYMENTS SHALL COMPLY WITH CODE SECTION 409A AS SPECIFIED IN
SECTION 2.1.2.


 


2.4                                 DISABILITY BENEFIT.  IF THE EXECUTIVE
TERMINATES EMPLOYMENT DUE TO DISABILITY PRIOR TO ATTAINING NORMAL RETIREMENT
AGE, THE COMPANY SHALL PAY TO THE EXECUTIVE THE BENEFIT DESCRIBED IN THIS
SECTION 2.4 IN LIEU OF ANY OTHER BENEFIT UNDER THIS PLAN.


 


2.4.1                        AMOUNT OF BENEFIT.  THE BENEFIT UNDER THIS
SECTION 2.4 IS ONE HUNDRED PERCENT (100%) OF THE ACCRUED BENEFIT DESCRIBED IN
SECTION 2.1.1 BASED ON GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND REASONABLE
ACTUARIAL ASSUMPTIONS AS DETERMINED BY THE COMPANY.  AN INCREASE IN THE ANNUAL
BENEFIT UNDER SECTION 2.1.1 PRIOR TO THE EXECUTIVE’S ATTAINING NORMAL RETIREMENT
AGE SHALL REQUIRE THE RECALCULATION OF THIS DISABILITY BENEFIT OR ALTERNATIVE
DISABILITY BENEFIT ON SCHEDULE A.


 


2.4.2                        PAYMENT OF BENEFIT.  THE COMPANY SHALL PAY THE
ANNUAL BENEFIT DETERMINED UNDER THIS SECTION 2.4 TO THE EXECUTIVE IN TWELVE (12)
EQUAL MONTHLY INSTALLMENTS COMMENCING WITH THE MONTH FOLLOWING THE TERMINATION
OF EMPLOYMENT, PAYING THE ANNUAL BENEFIT TO THE EXECUTIVE UNTIL THE EXECUTIVE
ATTAINS AGE EIGHTY (80).  NOTWITHSTANDING THE FOREGOING, COMMENCEMENT OF
PAYMENTS SHALL COMPLY WITH CODE SECTION 409A AS SPECIFIED IN SECTION 2.1.2.,
UNLESS THE EXECUTIVE HAS ELECTED UNDER SECTION 2.1.3 TO RECEIVE THE NORMAL
RETIREMENT BENEFIT IN A SINGLE LUMP SUM PAYMENT, IN WHICH CASE THE COMPANY SHALL
PAY THE BENEFIT IN A SINGLE LUMP SUM IN THE MONTH FOLLOWING THE EXECUTIVE’S
TERMINATION OF EMPLOYMENT BY REASON OF DISABILITY.


 


2.4.3                        BENEFIT INCREASES.  BENEFIT PAYMENTS WILL BE
INCREASED AS PROVIDED IN SECTION 2.1.3.


 


2.5                                 CHANGE IN CONTROL BENEFIT.  UPON A CHANGE IN
CONTROL, THE COMPANY SHALL PAY TO THE EXECUTIVE THE BENEFIT DESCRIBED IN THIS
SECTION 2.5 IN LIEU OF ANY OTHER BENEFIT UNDER THIS PLAN.


 


2.5.1                        AMOUNT OF BENEFIT.  THE BENEFIT UNDER THIS
SECTION 2.5 IS THE PRESENT VALUE OF THE NORMAL RETIREMENT BENEFIT, DETERMINED BY
VESTING THE EXECUTIVE IN THE NORMAL


 

--------------------------------------------------------------------------------



 


RETIREMENT BENEFIT SET FORTH IN SECTION 2.1.1 AS IF THE NORMAL RETIREMENT AGE
HAD BEEN REACHED AS OF THE DATE OF THE CHANGE IN CONTROL.


 


2.5.2                        PAYMENT OF BENEFIT.  THE COMPANY SHALL PAY THE
BENEFIT DETERMINED UNDER THIS SECTION 2.5 TO THE EXECUTIVE IN A LUMP SUM WITHIN
THIRTY (30) DAYS FOLLOWING CHANGE IN CONTROL.  THE EXECUTIVE WILL RECEIVE THE
PRESENT VALUE OF THE NORMAL RETIREMENT BENEFIT (AS SUCH PAYMENTS WOULD BE
INCREASED AS PROVIDED IN SECTION 2.5.3 WERE THE LUMP SUM ELECTION NOT MADE),
USING AN EIGHT PERCENT (8%) DISCOUNT RATE, PAYABLE IN A LUMP SUM IN COMPLIANCE
WITH ALL REQUIREMENTS OF CODE SECTION 409A, INCLUDING AS PROVIDED IN
SECTION 2.1.2.


 


2.5.3                        BENEFIT INCREASES.  BENEFIT PAYMENTS WILL BE
INCREASED AS PROVIDED IN SECTION 2.1.3.


 


2.5.4                        INTERNAL REVENUE SERVICE SECTION 280G GROSS UP. 
IF, AS A RESULT OF A CHANGE IN CONTROL, THE EXECUTIVE BECOMES ENTITLED TO
ACCELERATION OF BENEFITS UNDER THIS PLAN OR UNDER ANY OTHER BENEFIT,
COMPENSATION OR INCENTIVE PLAN OR ARRANGEMENT WITH THE COMPANY (COLLECTIVELY,
THE “TOTAL BENEFITS”), AND IF ANY PART OF THE TOTAL BENEFITS IS SUBJECT TO THE
EXCISE TAX UNDER SECTION 280G AND SECTION 4999 OF THE INTERNAL REVENUE CODE (THE
“EXCISE TAX”), THE COMPANY SHALL PAY TO THE EXECUTIVE THE FOLLOWING ADDITIONAL
AMOUNTS, CONSISTING OF (A) A PAYMENT EQUAL TO THE EXCISE TAX PAYABLE BY THE
EXECUTIVE ON THE TOTAL BENEFITS UNDER SECTION 4999 OF THE INTERNAL REVENUE CODE
(THE “EXCISE TAX PAYMENT”), AND (B) A PAYMENT EQUAL TO THE AMOUNT NECESSARY TO
PROVIDE THE EXCISE TAX PAYMENT NET OF ALL INCOME, PAYROLL AND EXCISE TAXES (THE
“GROSS-UP PAYMENT”).  PAYMENT OF THE ADDITIONAL AMOUNTS DESCRIBED IN CLAUSES
(A) AND (B) SHALL BE MADE DURING THE FIRST CALENDAR QUARTER OF THE PLAN YEAR
FOLLOWING THE PLAN YEAR IN WHICH THE CHANGE IN CONTROL OCCURS, SUBJECT TO
COMPLIANCE WITH ALL REQUIREMENTS OF CODE SECTION 409A, INCLUDING AS PROVIDED IN
SECTION 2.1.2.   FOR THE AVOIDANCE OF DOUBT, IN NO EVENT SHALL ANY EXCISE TAX
PAYMENT OR GROSS-UP PAYMENT BE PAID LATER THAN THE END OF THE CALENDAR YEAR
FOLLOWING THE YEAR IN WHICH THE EXECUTIVE REMITS THE RELATED TAXES TO APPLICABLE
TAXING AUTHORITIES IN COMPLIANCE WITH CODE SECTION 409A.


 


ARTICLE 3
DEATH BENEFITS


 


3.1                                 DEATH DURING ACTIVE SERVICE.  IF THE
EXECUTIVE DIES WHILE IN THE ACTIVE SERVICE OF THE COMPANY, THE COMPANY SHALL PAY
TO THE EXECUTIVE’S BENEFICIARY A LUMP SUM BENEFIT EQUAL TO
                                  , PAYABLE WITHIN THE FIRST NINETY (90) DAYS
FOLLOWING THE PARTICIPANT’S DEATH.


 


3.2                                 DEATH AFTER TERMINATION OF EMPLOYMENT.  IF
THE EXECUTIVE DIES AFTER TERMINATION OF EMPLOYMENT FOR ANY REASON, THE COMPANY
SHALL PAY TO THE EXECUTIVE’S BENEFICIARY A LUMP SUM BENEFIT EQUAL TO THE ACCRUED
LIABILITY FOR THE BENEFITS PAYABLE UNDER SECTION 2.1 ON THE BOOKS OF THE
COMPANY, WHICH AMOUNT SHOULD BE EQUAL TO THE PRESENT VALUE OF THE REMAINING
BENEFITS TO BE PAID TO THE EXECUTIVE.  SUCH LUMP SUM BENEFIT SHALL BE PAID
WITHIN THE FIRST NINETY (90) DAYS FOLLOWING THE PARTICIPANT’S DEATH.


 

--------------------------------------------------------------------------------



 


ARTICLE 4
BENEFICIARIES


 


4.1                                 BENEFICIARY DESIGNATIONS.  THE EXECUTIVE
SHALL DESIGNATE A BENEFICIARY BY FILING A WRITTEN DESIGNATION WITH THE COMPANY. 
THE EXECUTIVE MAY REVOKE OR MODIFY THE DESIGNATION AT ANY TIME BY FILING A NEW
DESIGNATION.  HOWEVER, DESIGNATIONS WILL ONLY BE EFFECTIVE IF SIGNED BY THE
EXECUTIVE AND RECEIVED BY THE COMPANY DURING THE EXECUTIVE’S LIFETIME.  THE
EXECUTIVE’S BENEFICIARY DESIGNATION SHALL BE DEEMED AUTOMATICALLY REVOKED IF THE
BENEFICIARY PREDECEASES THE EXECUTIVE, OR IF THE EXECUTIVE NAMES A SPOUSE AS
BENEFICIARY AND THE MARRIAGE IS SUBSEQUENTLY DISSOLVED.  IF THE EXECUTIVE DIES
WITHOUT A VALID BENEFICIARY DESIGNATION, ALL PAYMENTS SHALL BE MADE TO THE
EXECUTIVE’S ESTATE.


 


4.2                                 FACILITY OF PAYMENT.  IF A BENEFIT IS
PAYABLE TO A MINOR, TO A PERSON DECLARED INCOMPETENT, OR TO A PERSON INCAPABLE
OF HANDLING THE DISPOSITION OF HIS OR HER PROPERTY, THE COMPANY MAY PAY SUCH
BENEFIT TO THE GUARDIAN, LEGAL REPRESENTATIVE OR PERSON HAVING THE CARE OR
CUSTODY OF SUCH MINOR, INCOMPETENT PERSON OR INCAPABLE PERSON.  THE COMPANY MAY
REQUIRE PROOF OF INCOMPETENCE, MINORITY OR GUARDIANSHIP, AS IT MAY DEEM
APPROPRIATE, PRIOR TO DISTRIBUTION OF THE BENEFIT.  SUCH DISTRIBUTION SHALL
COMPLETELY DISCHARGE THE COMPANY FROM ALL LIABILITY WITH RESPECT TO SUCH
BENEFIT.


 


ARTICLE 5
GENERAL LIMITATIONS


 


5.1                                 TERMINATION FOR CAUSE.  NOTWITHSTANDING ANY
PROVISION OF THIS PLAN TO THE CONTRARY, THE COMPANY SHALL NOT PAY ANY BENEFIT
UNDER THIS PLAN IF THE COMPANY TERMINATES THE EXECUTIVE’S EMPLOYMENT FOR CAUSE
PRIOR TO THE EXECUTIVE COMPLETING FIFTEEN (15) YEARS OF SERVICE AND PRIOR TO A
CHANGE IN CONTROL IF, BUT ONLY IF, SUCH TERMINATION SHALL RESULT SOLELY FROM
(I) THE EXECUTIVE’S CONTINUED AND WILLFUL FAILURE OR REFUSAL TO SUBSTANTIALLY
PERFORM HIS OR HER DUTIES IN ACCORDANCE WITH THE TERMS OF THE PLAN AND SHALL
HAVE BEEN APPROVED BY TWO-THIRDS (66.66% ROUNDED UP TO THE NEXT WHOLE PERSON) OF
THE BOARD (EXCLUDING THE EXECUTIVE); PROVIDED, HOWEVER, THAT THE EXECUTIVE FIRST
SHALL HAVE RECEIVED WRITTEN NOTICE SPECIFYING THE ACTS OR OMISSIONS ALLEGED TO
CONSTITUTE SUCH FAILURE OR REFUSAL AND SUCH FAILURE OR REFUSAL CONTINUES AFTER
THE EXECUTIVE SHALL HAVE HAD REASONABLE OPPORTUNITY (BUT IN NO EVENT LESS THAN
THIRTY (30) DAYS) TO CORRECT THE SAME; (II) EXECUTIVE BEING SUBJECT TO REMOVAL
PROCEEDINGS BROUGHT BY A BANK REGULATORY AUTHORITY; OR (III) EXECUTIVE BEING
FORMALLY CHARGED WITH A FELONY INVOLVING EMBEZZLEMENT, THEFT, OR OTHER SIMILAR
WILLFUL PROPERTY CRIME AGAINST THE COMPANY; PROVIDED, HOWEVER, THAT IN THE CASE
OF CLAUSE (II) ABOVE, IF THE REMOVAL PROCEEDING IS UNSUCCESSFUL, OR IN THE CASE
OF CLAUSE (III) ABOVE, IF EXECUTIVE IS NOT CONVICTED OF THE FELONY, EXECUTIVE
SHALL NOT BE TREATED AS HAVING BEEN TERMINATED “FOR CAUSE” AND SHALL BE ENTITLED
TO PROMPT PAYMENT OF ALL AMOUNTS DESCRIBED IN SECTION 2.3.  FOR PURPOSES OF THIS
PARAGRAPH, NO ACT, OR FAILURE TO ACT, ON EXECUTIVE’S PART SHALL BE DEEMED
“WILLFUL” UNLESS DONE, OR OMITTED TO BE DONE, BY EXECUTIVE NOT IN GOOD FAITH AND
WITHOUT REASONABLE BELIEF THAT EXECUTIVE’S ACTION OR OMISSION WAS IN THE BEST
INTEREST OF THE COMPANY.


 

--------------------------------------------------------------------------------



 


ARTICLE 6
ADMINISTRATION & CLAIMS REVIEW


 


6.1                                 ADMINISTRATION. THE PLAN SHALL BE
ADMINISTERED BY THE ADMINISTRATOR, WHICH SHALL HAVE THE EXCLUSIVE RIGHT AND FULL
DISCRETION (I) TO INTERPRET THE PLAN, (II) TO DECIDE ANY AND ALL MATTERS ARISING
HEREUNDER (INCLUDING THE RIGHT TO REMEDY POSSIBLE AMBIGUITIES, INCONSISTENCIES,
OR ADMISSIONS), (III) TO MAKE, AMEND AND RESCIND SUCH RULES AS IT DEEMS
NECESSARY FOR THE PROPER ADMINISTRATION OF THE PLAN AND (IV) TO MAKE ALL OTHER
DETERMINATIONS AND RESOLVE ALL QUESTIONS OF FACT NECESSARY OR ADVISABLE FOR THE
ADMINISTRATION OF THE PLAN, INCLUDING DETERMINATIONS REGARDING ELIGIBILITY FOR
BENEFITS PAYABLE UNDER THE PLAN.  ALL INTERPRETATIONS OF THE ADMINISTRATOR WITH
RESPECT TO ANY MATTER HEREUNDER SHALL BE FINAL, CONCLUSIVE AND BINDING ON ALL
PERSONS AFFECTED THEREBY.  NO MEMBER OF THE ADMINISTRATOR SHALL BE LIABLE FOR
ANY DETERMINATION, DECISION, OR ACTION MADE IN GOOD FAITH WITH RESPECT TO THE
PLAN.  THE COMPANY WILL INDEMNIFY AND HOLD HARMLESS THE MEMBERS OF THE
ADMINISTRATOR FROM AND AGAINST ANY AND ALL LIABILITIES, COSTS, AND EXPENSES
INCURRED BY SUCH PERSONS AS A RESULT OF ANY ACT, OR OMISSION, IN CONNECTION WITH
THE PERFORMANCE OF SUCH PERSONS’ DUTIES, RESPONSIBILITIES, AND OBLIGATIONS UNDER
THE PLAN, OTHER THAN SUCH LIABILITIES, COSTS, AND EXPENSES AS MAY RESULT FROM
THE BAD FAITH, WILLFUL MISCONDUCT, OR CRIMINAL ACTS OF SUCH PERSONS


 


6.2                                 CLAIMS PROCEDURE.  THE EXECUTIVE, OR AFTER
THE EXECUTIVE’S DEATH THE BENEFICIARY MAY FILE A WRITTEN CLAIM WITH THE
ADMINISTRATOR SETTING FORTH THE NATURE OF THE BENEFIT CLAIMED, THE AMOUNT
THEREOF, AND THE BASIS FOR CLAIMING ENTITLEMENT TO SUCH BENEFIT.  THE
ADMINISTRATOR SHALL DETERMINE THE VALIDITY OF THE CLAIM AND COMMUNICATE A
DECISION TO THE CLAIMANT PROMPTLY AND, IN ANY EVENT, NOT LATER THAN NINETY (90)
DAYS AFTER THE DATE OF THE CLAIM. THE CLAIM MAY BE DEEMED BY THE CLAIMANT TO
HAVE BEEN DENIED FOR PURPOSES OF FURTHER REVIEW DESCRIBED BELOW IN THE EVENT A
DECISION IS NOT FURNISHED TO THE CLAIMANT WITHIN SUCH PERIOD.  EVERY CLAIM FOR
BENEFITS WHICH IS DENIED SHALL BE DENIED BY WRITTEN NOTICE SETTING FORTH IN A
MANNER CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT (I) THE SPECIFIC REASON OR
REASONS FOR THE DENIAL, (II) SPECIFIC REFERENCE TO ANY PROVISIONS OF THE PLAN
(INCLUDING ANY INTERNAL RULES, GUIDELINES, PROTOCOLS, CRITERIA, ETC.) ON WHICH
THE DENIAL IS BASED, (III) DESCRIPTION OF ANY ADDITIONAL MATERIAL OR INFORMATION
THAT IS NECESSARY TO PROCESS THE CLAIM, AND (IV) AN EXPLANATION OF THE PROCEDURE
FOR FURTHER REVIEWING THE DENIAL OF THE CLAIM AND SHALL INCLUDE AN EXPLANATION
OF THE CLAIMANT’S RIGHT TO PURSUE LEGAL ACTION IN THE EVENT OF AN ADVERSE
DETERMINATION ON REVIEW.


 

(A)                                  REVIEW PROCEDURE.  WITHIN SIXTY (60) DAYS
AFTER THE RECEIPT OF A DENIAL ON A CLAIM, A CLAIMANT OR HIS/HER AUTHORIZED
REPRESENTATIVE MAY FILE A WRITTEN REQUEST FOR REVIEW OF SUCH DENIAL.  SUCH
REVIEW SHALL BE UNDERTAKEN BY THE ADMINISTRATOR AND SHALL BE A FULL AND FAIR
REVIEW.  THE CLAIMANT SHALL HAVE THE RIGHT TO REVIEW ALL PERTINENT DOCUMENTS. 
THE CLAIMANT MAY SUBMIT WRITTEN COMMENTS, DOCUMENTS, RECORDS AND OTHER
INFORMATION RELATING TO THE CLAIM FOR BENEFITS, AND SUCH INFORMATION SHALL BE
TAKEN INTO ACCOUNT FOR PURPOSES OF THE REVIEW WITHOUT REGARD TO WHETHER SUCH
INFORMATION WAS SUBMITTED OR CONSIDERED IN THE INITIAL BENEFIT DETERMINATION. 
THE ADMINISTRATOR SHALL ISSUE A DECISION NOT LATER THAN SIXTY (60) DAYS AFTER
RECEIPT OF A REQUEST FOR REVIEW FROM A CLAIMANT UNLESS SPECIAL CIRCUMSTANCES
REQUIRE A LONGER PERIOD OF TIME FOR PROCESSING, IN WHICH CASE WRITTEN NOTICE OF
THE EXTENSION, INDICATING THE SPECIAL CIRCUMSTANCES REQUIRING AN EXTENSION OF
TIME AND THE DATE BY WHICH THE PLAN EXPECTS TO RENDER THE DETERMINATION ON
REVIEW, SHALL BE FURNISHED TO THE CLAIMANT PRIOR TO THE TERMINATION OF THE
INITIAL 60-DAY PERIOD.  IN NO EVENT SHALL SUCH EXTENSION EXCEED A PERIOD OF
SIXTY (60) DAYS FROM

 

--------------------------------------------------------------------------------


 

THE END OF THE INITIAL PERIOD.  THE DECISION ON REVIEW SHALL BE IN WRITING AND
SHALL INCLUDE SPECIFIC REASONS FOR THE DECISION WRITTEN IN A MANNER CALCULATED
TO BE UNDERSTOOD BY THE CLAIMANT, WITH SPECIFIC REFERENCE TO ANY PROVISIONS OF
THE PLAN ON WHICH THE DECISION IS BASED.

 


ARTICLE 7
AMENDMENTS AND TERMINATION


 

This Plan may be amended or terminated only by a written agreement signed by the
Company and the Executive, except that no such amendment or termination may
reduce an Executive’s accrued benefit, or accelerate distributions in violation
of Code Section 409A, and any amendment must be in compliance with the
requirements of Code Section 409A.  If the Company terminates the Plan, amounts
accrued shall be paid in accordance with the provisions of the Plan prior to the
termination.

 


ARTICLE 8
MISCELLANEOUS


 


8.1                                 BINDING EFFECT.  THIS PLAN SHALL BIND THE
EXECUTIVE AND THE COMPANY, AND THEIR SUCCESSORS, BENEFICIARIES, SURVIVORS,
EXECUTORS, ADMINISTRATORS AND TRANSFEREES.  THE COMPANY SHALL NOT MERGE OR
CONSOLIDATE INTO OR WITH ANOTHER COMPANY, OR REORGANIZE, OR SELL SUBSTANTIALLY
ALL OF ITS ASSETS TO ANOTHER COMPANY, FIRM, OR PERSON UNLESS SUCH SUCCEEDING OR
CONTINUING COMPANY, FIRM, OR PERSON AGREES TO ASSUME AND DISCHARGE THE
OBLIGATIONS OF THE COMPANY UNDER THIS PLAN.  UPON THE OCCURRENCE OF SUCH EVENT,
THE TERM “COMPANY” AS USED IN THIS PLAN SHALL BE DEEMED TO REFER TO THE
SUCCESSOR OR SURVIVOR COMPANY.


 


8.2                                 NO GUARANTEE OF EMPLOYMENT.  THIS PLAN IS
NOT AN EMPLOYMENT POLICY OR CONTRACT AND DOES NOT ALTER IN ANY WAY THE
EMPLOYMENT RELATIONSHIP BETWEEN THE EXECUTIVE AND THE COMPANY.  IT DOES NOT GIVE
THE EXECUTIVE THE RIGHT TO REMAIN AN EMPLOYEE OF THE COMPANY, NOR DOES IT
INTERFERE WITH THE COMPANY’S RIGHT TO DISCHARGE THE EXECUTIVE.  IT ALSO DOES NOT
REQUIRE THE EXECUTIVE TO REMAIN AN EMPLOYEE NOR INTERFERE WITH THE EXECUTIVE’S
RIGHT TO TERMINATE EMPLOYMENT AT ANY TIME.


 


8.3                                 NON-TRANSFERABILITY.  THE BENEFITS PROVIDED
UNDER THIS PLAN MAY NOT BE ALIENATED, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED BY ANY PERSON, AT ANY TIME, OR TO ANY PERSON WHATSOEVER.  THOSE
BENEFITS SHALL BE EXEMPT FROM THE CLAIMS OF CREDITORS OR OTHER CLAIMANTS OF THE
EXECUTIVE OR BENEFICIARY AND FROM ALL ORDERS, DECREES, LEVIES, GARNISHMENT OR
EXECUTIONS TO THE FULLEST EXTENT ALLOWED BY LAW.


 


8.4                                 TAX WITHHOLDING.  THE COMPANY SHALL WITHHOLD
ANY TAXES THAT ARE REQUIRED TO BE WITHHELD FROM THE BENEFITS PROVIDED UNDER THIS
PLAN.


 


8.5                                 APPLICABLE LAW.  THE PLAN IS INTENDED TO BE
AN UNFUNDED PLAN MAINTAINED PRIMARILY TO PROVIDE DEFERRED COMPENSATION BENEFITS
FOR A SELECT GROUP OF “MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES” WITHIN THE
MEANING OF SECTIONS 201, 301 AND 401 OF ERISA AND THEREFORE TO BE EXEMPT FROM
PARTS 2, 3 AND 4 OF TITLE I OF ERISA.  IN THE EVENT ANY PROVISION OF, OR LEGAL
ISSUE RELATING TO, THIS PLAN IS NOT FULLY PREEMPTED BY ERISA, SUCH ISSUE OR
PROVISION SHALL BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA.


 

--------------------------------------------------------------------------------



 


8.6                                 UNFUNDED ARRANGEMENT.  THE BENEFITS PAID
UNDER THIS PLAN SHALL BE PAID FROM THE GENERAL FUNDS OF THE COMPANY, AND THE
EXECUTIVE AND ANY BENEFICIARY SHALL BE NO MORE THAN UNSECURED GENERAL CREDITORS
OF THE COMPANY WITH NO SPECIAL OR PRIOR RIGHT TO ANY ASSETS OF THE COMPANY FOR
PAYMENT OF ANY OBLIGATIONS HEREUNDER.  ANY INSURANCE PURCHASED BY THE COMPANY ON
THE EXECUTIVE’S LIFE IS A GENERAL ASSET OF THE COMPANY TO WHICH THE EXECUTIVE
AND BENEFICIARY HAVE NO PREFERRED OR SECURED CLAIM. AT ITS DISCRETION, THE
COMPANY MAY ESTABLISH ONE OR MORE GRANTOR TRUSTS FOR THE PURPOSE OF PROVIDING
FOR PAYMENT OF BENEFITS UNDER THE PLAN.  SUCH TRUST OR TRUSTS MAY BE
IRREVOCABLE, BUT THE ASSETS THEREOF SHALL BE SUBJECT TO THE CLAIMS OF THE
COMPANY’S CREDITORS.  BENEFITS PAID TO THE PARTICIPANT FROM ANY SUCH TRUST OR
TRUSTS SHALL BE CONSIDERED PAID BY THE COMPANY FOR PURPOSES OF MEETING THE
OBLIGATIONS OF THE COMPANY UNDER THE PLAN.


 


8.7                                 ENTIRE AGREEMENT.  THIS PLAN CONSTITUTES THE
ENTIRE AGREEMENT BETWEEN THE COMPANY AND THE EXECUTIVE AS TO THE SUBJECT MATTER
HEREOF.  NO RIGHTS ARE GRANTED TO THE EXECUTIVE BY VIRTUE OF THIS PLAN OTHER
THAN THOSE SPECIFICALLY SET FORTH HEREIN.


 

IN WITNESS WHEREOF, the Executive and the Company have signed this Agreement.

 

 

EXECUTIVE:

 

COMPANY:

 

 

 

 

 

EAST-WEST BANK

 

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------